
	

114 S2903 IS: Max Cleland Congressional Gold Medal Act of 2016
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2903
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2016
			Mr. Reid introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To award a Congressional Gold Medal to former United States Senator Max Cleland.
	
	
		1.Short title
 This Act may be cited as the Max Cleland Congressional Gold Medal Act of 2016.
		2.Findings
 Congress finds the following: (1)Joseph Maxwell Max Cleland has demonstrated the highest degree of professionalism and has served as an inspiration to friends, family, veterans, and many others while dedicating his life to the public service of the United States.
 (2)Max Cleland began his career in public service when he joined the Reserve Officers’ Training Corps as a young college student, went on active duty in the United States Army (in this section referred to as the Army) in 1965 as a Second Lieutenant, and volunteered for service in Vietnam, rising to the rank of Captain.
 (3)The Army recognized Max Cleland with a Silver Star for his gallantry in action during the Battle of Khe Sanh in April of 1968. According to the letter of commendation from the Army, The President of the United States of America, authorized by Act of Congress, July 8, 1918 (amended by act of July 25, 1963), takes pleasure in presenting the Silver Star to Captain (Signal Corps) Joseph Maxwell Cleland, United States Army, for gallantry in action while engaged in military operations involving conflict with an armed hostile force in the Republic of Vietnam..
 (4)Max Cleland, a Battalion Signal Officer dispatched to set up a radio relay antenna, was severely wounded on the battlefield and, as a result, lost both of his legs and his right arm. Cleland would endure 18 months of extremely difficult rehabilitation and recovery at Walter Reed Army Medical Center and hospitals of the Department of Veterans Affairs (in this section referred to as VA hospitals) in Washington, DC. In 1969, Cleland testified before the Committee on Veterans’ Affairs of the Senate on the hardships faced by veterans returning home from war.
 (5)Upon returning to Georgia, Max Cleland was determined to continue his public service and, in 1970, at the age of 28, was elected as the youngest Georgia State senator and helped pass legislation to make public facilities accessible for veterans, older people, and individuals with disabilities.
 (6)Max Cleland later came to Washington, DC and joined the Senate Committee on Veterans’ Affairs as a professional staff member, investigating VA hospitals across the country and the treatment of servicemembers returning from Vietnam.
 (7)In 1977, President Jimmy Carter named Max Cleland, then just 34 years old, the youngest ever individual, and first Vietnam veteran, to serve as Administrator of the Veterans Administration. As Administrator, Cleland helped create the Vet Center counseling program, which later expanded to 300 facilities nationwide helping veterans and their families receive psychological care for post-traumatic stress disorders and other problems associated with warfare.
 (8)Following his term as Administrator of the Veterans Administration, Max Cleland returned to elective office in 1982 when he was elected as Secretary of State of the State of Georgia. As Secretary of State, Cleland implemented the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) in Georgia and added almost 1,000,000 new voters to the rolls.
 (9)Max Cleland was elected to the United States Senate in 1996 and would go on to chair the Subcommittee on Personnel of the Committee on Armed Services of the Senate. In the Senate, Cleland was known for his work in expanding benefits for servicemembers and in improving veterans’ health care, education, and the environment.
 (10)After his service in the Senate, Max Cleland continued his distinguished career in public service by becoming a commissioner on the National Commission on Terrorist Attacks Upon the United States (commonly referred to as the 9/11 Commission) and later as a member of the Board of Directors of the Export-Import Bank of the United States.
 (11)In 2009, President Barack Obama named Max Cleland Secretary of the American Battle Monuments Commission. As Secretary of the Commission, Cleland is charged with commemorating both the permanent cemeteries of the United States located in foreign countries and the military memorials, monuments, and markers demonstrating where members of the United States Armed Forces have served overseas since World War I.
 (12)In 2010, President Obama again called on Max Cleland to serve his country and Cleland again accepted. This time, Cleland agreed to serve as co-chair, and eventually the inaugural chair, of the Advisory Committee on Arlington National Cemetery, which was established to help fix the problems facing the final resting place for many of the heroes of the United States. After his tenure as chair, Cleland was awarded the Decoration for Distinguished Civilian Service of the Army, the highest honorary award that the Secretary of the Army can confer on a civilian.
 (13)After overcoming some of the most difficult challenges imaginable, Max Cleland has spent almost five decades of his life in service to the United States and the country is forever indebted to his service.
			3.Congressional Gold Medal
 (a)Award AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a gold medal of appropriate design to Joseph Maxwell Max Cleland.
 (b)Design and StrikingFor the purposes of the award described in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Duplicate medals
 (1)In generalUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
 (2)Sale of duplicate medalsThe amounts received from the sale of duplicate medals under paragraph (1) shall be deposited in the United States Mint Public Enterprise Fund.
				4.Status of medals
 Medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		
